Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J, Murray concurred.
This appeal is brought from the Seventh Judicial District,
Upon the trial, the appellant moved for a stay of proceedings, upon the ground that he had commenced a suit in the Fourth District, involving the same matter in controversy in this suit, and had obtained an injunction against the plaintiffs, restraining them from disturbing his possession of the land in question. The record of the ease, in the Fourth District, was presented to the Court in support of the mo*33tion, and it fully sustained the truth of the ground there taken, That the injunction should have operated to restrain the prosecution of this suit is undeniable. The action is for the recovery of a tract of land. The plaintiffs are enjoined from disturbing the defendant’s possession of the same land. They could only lawfully disturb it by a recovery at law; they were consequently enjoined from any prosecution for that purpose.
It is said, however,' that the injunction operates upon the party, and not upon the Court, and that, therefore, the Court of the Seventh District was right not to regard it, and the defendant’s remedy is by attachment for contempt in the Fourth District. We prefer to lay down a different rule. The remedy suggested, for aught that we can see, may be fraught with difficulty, and involve the parties in needless expense. When a party obtains an injunction to restrain the prosecution of a suit, he acts upon the presumption that the process of the Court will be respected, and it may reasonably be supposed that he declines to make the necessary preparation for the trial of his case. This ought certainly to be considered a good reason even for granting a continuance. But we think that the propriety of the observance of the injunction, by the Court to whose notice it is brought; may be properly placed upon higher grounds. The comity which one Court owes to another, of concurrent jurisdiction, should always prevent the one from lending itself as an instrument in permitting a contempt of the [33] *process of the other. The one should regard the parly attempting to proceed in defiance of the authority of the other, as laboring under the same disability to ask for the action of the Court, as if he was an alien enemy, or under' the ban of a decree of outlawry at common law.
Such being the opinion we entertain upon this point, we cannot permit the. judgment to stand.
Reversed and remanded.